Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 16, 1975 (the date on the clerk’s extract is June 16, 1975), convicting him of robbery in the second degree, assault in the second degree (under count four), burglary in the second degree (two counts) and petit larceny, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions for robbery in the second degree and burglary in the second degree (under count five), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. No issues have been raised with respect to the findings of fact. The People concede on this appeal, and we agree, that defendant’s convictions for robbery in the second degree and burglary in the second degree (under count five) are fundamentally inconsistent with his acquittal of assault in the second degree (under count three). Since the conviction for second degree robbery is reversed and that count dismissed, *642the petit larceny conviction cannot be an inclusory concurrent count of that charge. The remaining contentions of the defendant have been considered and are without merit. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.